DETAILED ACTION
This  office action addresses U.S. reissue application No. 17/517,507 (“507 Reissue Application” or “instant application”). 
Other Proceedings

For U.S. Patent 8,681,698 a decision was rendered by the U.S. District Court and an Appeal to the federal circuit was filed as, #12-2672.

Whitepages, Inc. v. Isaacs
United States District Court for the Northern District of California
July 25, 2016, Decided; July 25, 2016, Filed
Case No. 16-cv-00175-RS

On October 11, 2017, the CAFC affirmed the District Court decision and which found the original claims of the ‘698 patent to be invalid under 35 U.S.C. §101. 

No other ongoing or previous proceeding before the Office (ex parte or inter partes reexaminations, supplemental examinations, or trials before the USPTO’s Patent Trial and Appeal Board) were located based upon a review of the ‘698 Patent and prosecution history. No Certificates of Correction have been filed. 

Amendments

The amendment filed November 2, 2021 proposes amendments to the specification that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
As set forth in the amendment, the matter to be added is not underlined as required. 
In addition, as per 37 CFR 1.177(a),the amendment to the specification does not include the required notice based on the filing of more than one reissue application. 

Status of Claims

Claims 7-33 are currently pending (“Pending Claims”).
Claims 7-33 are rejected.
Reissue Declaration

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In accordance with MPEP 1414(II), the Examiner notes that the a copy of the reissue declaration from the parent reissue application has been filed. The Examiner notes that the declaration is defective since it does not identify an error being corrected by the continuation Ressie application. 
Claims 7-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After a review of the original specification, the prosecution history, and unless expressly noted otherwise below, the Examiner is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision, therefore it is concluded that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.
Claim Objections
Claims 17 and 33 are objected to because of the following informalities:  
Claim 17 recites “to performs” in line 12. The Examiner notes that this should recite “to perform”. 
Claim 33 recites "wherein the SS7 the interfacing node" lines 13-14.  The Examiner believes this limitation should recite "wherein the SS7 interfacing node".  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 9 of U.S. Patent No. RE48847. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of the instant application is substantially the same as claim 7 of RE48847 as shown below. The Examiner notes that claim 27 recites every limitation except for “to transmit the telephone number in a carrier identity request over the SS7 communication network interface to one or more line information databases (LIDBs); (c) to receive a carrier identify form the LIDBs over the SS7 communication network interface; (d) based on the carrier identity”.  Thus, claim 27 is broader than claim 7 and is therefore not patentably distinct. The Examiner notes that claim 28 corresponds to claim 9 of RE48847 as is also not patentably distinct for similar reasons. 

27. An SS7 interfacing node connected to both a TCP/IP network and an SS7 communication network, comprising: 
7. An SS7 interfacing node connected to both a TCP/IP network and an SS7 communication network, comprising: 
a TCP/IP network interface configured to provide a connection to a user terminal, the connection being configurable over an application program interface (API) using an industry standard protocol; and 
 a TCP/IP network interface configured to provide a connection to a user terminal, the connection being configurable over an application program interface (API) using an industry standard protocol; and 
an SS7 communication network interface configured to communicate with signal control points (SCPs) on the SS7 communication network; 
an SS7 communication network interface configured to communicate with signal control points (SCPs) on the SS7 communication network; 
wherein the SS7 interfacing node is configured (a) to receive from the user terminal over the TCP/IP network interface a query of a caller name identification (CNAM) database for a CNAM based on a telephone number obtained from a paging signal of an SS7 call, and 
wherein the SS7 interfacing node is configured (a) to receive from the user terminal over the TCP/IP network interface a query of a caller name identification (CNAM) database for a CNAM based on a telephone number obtained from a paging signal of an SS7 call,

(b) to transmit the telephone number in a carrier identity request over the SS7 communication network interface to one or more line information databases (LIDBs); (c) to receive a carrier identify form the LIDBs over the SS7 communication network interface; (d) based on the carrier identity
(b)(i) to forward the query using GR-1188 to one or more CNAM databases over the SS7 communication network interface,
to forward the query using GR-1 188 to one or more CNAM databases over the SS7 communication network interface,
 (ii) over the SS7 communication network interface, to receive from the CNAM databases a CNAM associated with the telephone number; and (iii) over the TCP/IP network interface, to provide the received CNAM as the calling party's name to the user terminal.
 (e) over the SS7 communication network interface, to receive from the CNAM databases a CNAM associated with the telephone number; and (f) over the TCP/IP network interface, to provide the received CNAM as the calling party's name to the user terminal.



28. A method in an SS7 interfacing node connected to both a TCP/IP network and an SS7 telecommunication network, comprising: 
9. A method in an SS7 interfacing node connected to both a TCP/IP network and an SS7 telecommunication network, comprising: 
configuring a TCP/IP network interface with a user terminal using an application program interface (API) that conforms to an industry standard protocol; and
configuring a TCP/IP network interface with a user terminal using an application program interface (API) that conforms to an industry standard protocol, and
configuring an SS7 communication network interface that communicates with one or more line information databases (LIDBs) and one or more SS7 signal control points (SCPs) over the SS7 communication network; 
configuring an SS7 communication network interface that communicates with one or more line information databases (LIDBs) and one or more SS7 signal control points (SCPs) over the SS7 communication network, 
wherein the SS7 interfacing node (a) receives from the user terminal over the TCP/IP network interface a query of a caller name identification (CNAM) database for a CNAM based on a telephone number obtained from a paging signal of an SS7 call; and
wherein the SS7 interfacing node (a) receives from the user terminal over the TCP/IP network interface a query of a caller name identification (CNAM) database for a CNAM based on a telephone number obtained from a paging signal of an SS7 call,

(b) transmits the telephone number in a carrier identity request over the SS7 communication network interface to one or more line information databases (LIDBs); (c) receives a carrier identity from the LIDBs over the SS7 communication network interface; (d) based on the carrier identity
(b) (i) forwards the query using GR-1188 to one or more CNAM databases over the SS7 communication network interface,
forwards the query using GR-1188 to one or more CNAM databases over the SS7 communication network interface,
(ii) over the SS7 communication network interface, receives from the CNAM databases a CNAM associated with the telephone number; and
(e) over the SS7 communication network interface, receives from the CNAM databases a CNAM associated with the telephone number; and
 (iii) over the TCP/IP network interface, provides the received CNAM as the calling party's name to the user terminal.
 (f) over the TCP/IP network interface, provides the received CNAM as the calling party's name to the user terminal.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the SS7 interfacing node" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 7-15, 17-25, 29, 30, 32 and 33 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Denenberg U.S. Patent No. 8,358,766.
Regarding claim 7:
	A system including a user terminal configured to access a communication network, for providing a calling party's name independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), the system comprising:
a user interface associated with the user terminal, the user interface configured 
(a) to display a telephone number received in a paging signal of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, (b) to receive a manual input specifying the received telephone number and (c) to display the calling party's name; and

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 40-47)

See also col. 3, lines 61-66 which describes a SS7 network interconnected to the directory assistance system. 

Denenberg discloses the user can uses a mobile handset (user terminal) running an application to submit the query. (See col. 6, lines 10-15). See also col. 5, lines  38-49.

a caller name identification system configured such that, 

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (See 4, lines 51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (See col. 4, lines 60-67) 

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information  (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See 4, lines 1-22)

upon the user interface receiving the manual input, the caller name identification system: (a) over a connection between the user terminal and a SS7 interfacing node, transmits to the SS7 interfacing node a query of a CNAM database for a CNAM based on the telephone number, so as to cause the SS7 interfacing node (i) perform a Global Title Translation operation with one or more line information databases to identified one or more CNAM databases; (ii) to forward the query to the identified CNAM databases over the SS7 network, 
Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 8, lines 48-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

The Examiner determines that Denenberg discloses that the directory assistance system sends the query from the user terminal to the SS7 node (“over a connection between the user terminal and a SS7 interfacing node”).


(iii) to receive the CNAM sought in the query, and (iv) to return the received CNAM as the calling party’s name to the caller name identification system; and  (b) provides the calling party’s name to the user interface for display. 

If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (See col. 5, lines  38-49).


Regarding claim 8:
The system of Claim 7, wherein the CNAM database receiving the query from the SS7 interfacing node comprises a CNAM database administered by the calling party's carrier.
The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. (See col. 5, lines 1-22)


Regarding claim 9:
The system of Claim 7, wherein the user interface is part of an application program implemented in an HTML web format program or in a mobile telephone.
…the caller can use a wireline or wireless calling device… directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 37-40). See also col. 6, lines 10-13.

Regarding claim 10:
The system of Claim 9, wherein the application program provides a CNAM resolution service for one or more of multiple telephony devices each configured to receive a paging signal conveying a telephone number of a caller.
…the number can represent a missed call. (See col. 7, lines 37-40) Thus providing a CNAM resolution service for one or more devices receiving the number in a call which was missed or unanswered. 

Regarding claim 11:
The system of Claim 7 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system further confirms that the telephone number is not one subject opt-out privacy control.
In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See col. 5, lines 16-22).

Regarding claim 12:
The system of Claim 7 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system confirms that the telephonic number is received in a paging signal received at a telephone device of the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See col. 5, lines 16-22.

Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (See col. 7, lines 16-17).

Regarding claim 13:
	The system of Claim 7, wherein the SS7 interfacing node accesses the identified CNAM database through a signal control point.
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 4, lines 1-22)

Regarding claim 14:
	The system of Claim 7, wherein the identified CNAM databases comprises a public-switched telephone network (PSTN) CNAM database linked to an SS7 signal control point.
	See Fig. 2 which discloses the CNAM databases connected to the signal control point.

In addition, Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (See col. 4, lines 20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 8, lines 43-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

Regarding claim 15:
	The system of Claim 7, wherein the SS7 interfacing node translates a Transmission Control Protocol/Internet Protocol (TCP/IP) request for caller name to an SS7 request for CNAM.
In one embodiment, the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet protocol (IP) multimedia subsystem (IMS). As is known in the art, applications can communicate via IMS using session initialization protocol (SIP) messages. (See col. 6, lines 10-15).


Regarding claim 17:
	A method for displaying a calling party's name on a user terminal configured to access a communication network independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), comprising:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  See col. 2, lines 42-52

	in a user interface associated with the user terminal, (i) displaying a telephone number received in a paging signal of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, and (ii) receiving a manual input that specifies the telephone number;

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 40-47)

See also col. 3, lines 61-66 which describes a SS7 network interconnected to the directory assistance system. 

Denenberg discloses the user can uses a mobile handset running an application to submit the query. (See col. 6, lines 10-15)


	configuring a caller name identification system which, 
Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (See 4, lines 51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (See col. 4, lines 60-67) 

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information  (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See 4, lines 1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (See col. 8, lines 36-37) thus an interfacing node permitting real time access to the SS7 network.

	upon the user interface receiving the manual input, (a) transmit to the SS7 interfacing node over a connection between the user terminal the SS7 interfacing node, a query of a CNAM database for a CNAM based on the telephone number, so as to cause the SS7 interfacing node (i) perform a Global Title Translation (GTT) operation with one or more line information databases to identify one or more CNAM databases; (ii) to forward the query to the identified CNAM database over the SS7 network, 
Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 8, lines 48-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

The Examiner determines that Denenberg discloses that the directory assistance system sends the query from the user terminal to the SS7 node (“over a connection between the user terminal and a SS7 interfacing node”).

(iii) to receive from the CNAM sought in the query, and (iv) to return the received CNAM as the calling party’s name to the caller name identification system; and displaying the returned calling party’s name in the user interface.   
If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (See col. 5, lines  38-49).

Regarding claim 18:
	The method of Claim 17, wherein the CNAM database receiving the query from the SS7 interfacing node comprises a CNAM database administered by the calling party's telephone carrier.
The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. (See col. 5, lines 1-22)


Regarding claim 19:
	The method of Claim 17, wherein the user interface is part of an application program implemented in an HTML web format program or a mobile telephone application program.
…the caller can use a wireline or wireless calling device… directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 37-40). See also col. 6, lines 10-13.
Regarding claim 20:
	The method of Claim 19, wherein the application program provides a CNAM resolution service for one or more of multiple telephony devices each configured to receive a paging signal conveying a telephone number of a caller.

…the number can represent a missed call. (See col. 7, lines 37-40) Thus providing a CNAM resolution service for one or more devices receiving the number in a call which was missed or unanswered. 

Regarding claim 21:
	The method of Claim 17 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system further confirms that the telephone number is not one subject opt-out privacy control.
In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See col. 5, lines 16-22).

Regarding claim 22:
	The method of Claim 17 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system confirms that the telephonic number is received in a paging signal received at a telephone device of the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See col. 5, lines 16-22.

Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (See col. 7, lines 16-17).


Regarding claim 23:
	The method of Claim 17, wherein the SS7 interfacing node accesses the identified caller name database through a signal control point.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 4, lines 1-22)

Regarding claim 24:
	The method of Claim 17, wherein the identified CNAM database comprises a public-switched telephone network (PSTN) CNAM database linked to an SS7 signal control point.

See Fig. 2 which discloses the CNAM databases connected to the signal control point.

In addition, Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (See col. 4, lines 20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 8, lines 43-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

Regarding claim 25:
	The method of Claim 17, further comprising translating, at the SS7 interfacing node, a TCP/IP request for caller name to an SS7 request for CNAM.
In one embodiment, the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet protocol (IP) multimedia subsystem (IMS). As is known in the art, applications can communicate via IMS using session initialization protocol (SIP) messages. (See col. 6, lines 10-15).



Regarding claim 29:
	A system, functioning independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), provides a calling party's CNAM after entry of the calling party's telephone number (caller identification or CID), comprising:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  Col. 2, lines 42-52

Denenberg also teaches “[t]he LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126.” Col. 4, lines 60-67  

The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. Col. 5, lines 11-22

As shown with the above citations, the directory assistance processing system is independent of the called party carrier’s CNAM (since it is a third party entity) and is configured to provide the calling party’s CNAM after entry of the calling party’s number.  

a) an entry field, within a hypertext markup-up language (HTML) web or mobile phone application, running on a user terminal of the called party that allows the called party, post page of a Signaling System 7 (SS7) call provisioned to a non-CNAM CCID telephone of the called party, to specify the CID in a query of a CNAM database for the calling party’s CNAM;
Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (See col. 1, lines 29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 40-47)

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (See 4, lines 51-59).

As shown above, the called party (caller to the directory system) inputs the number of the calling party after they have received the call from the calling party (i.e. post page).  Since the calling party’s number does not appear on the called party’s phone (hence the reasons why the called party is using the directory system service), then the called party’s phone is a non-CNAM for that particular calling party. 

b) an SS7 interfacing node that allows real-time access to the SS7 network,

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (See 4, lines 51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (See col. 4, lines 60-67) 

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information  (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See 4, lines 1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (See col. 8, lines 36-37) thus an interfacing node permitting real time access to the SS7 network.

wherein, over a connection between the user terminal and the SS7 interfacing node,  the user terminal provides the SS7 interfacing node the query, wherein the SS7 interfacing node (i) performs a Global Title Translation (GTT) operation with one or more line information databases to identify one or more CNAM databases; and (ii) forwards the query to the idetnifed CNAM databases and receives therefrom a result of the query; and 

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 8, lines 48-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

The Examiner determines that Denenberg discloses that the directory assistance system sends the query from the user terminal to the SS7 node (“over a connection between the user terminal and a SS7 interfacing node”).

c) within the HTML web or mobile phone application, a display of the result. 
If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (See col. 5, lines  38-49).

Regarding claim 30:
	The system of claim 29, wherein the web or mobile phone application provides free-of-charge CNAM resolution for any of the end-user's multiple telephony devices.
Denenberg teaches the intent of the invention is to reduce cost for users as compared with the known prior art systems... "In either of these methods, the listing data provided to the customer is limited to the information stored in the directory assistance database. Unfortunately, a large amount of queries are returned with no listing data found, and since most directory assistance services are pay-per-use, the caller is billed for each time they use the service, regardless of the result. The possibility of being charged for a null result can discourage the use of the service.” (See col. 2, lines 7-15) 

“Thus, there is a need for a more robust directory assistance system and method for overcoming the deficiencies of existing systems.” (See col. 2, lines 36-38)

Regarding claim 32:
	The system of claim 29, wherein the HTML web or mobile phone application additionally: confirms that the CID is not subject to system opt-out privacy controls; and 
confirms that the CID paged a telephonic device owned or operated by the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See col. 5, lines 16-22)

Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (See col. 7, lines 16-17).

Regarding claim 33:
 	A method for providing a called party with the calling party's caller name identification (CNAM) after a network page of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, independent of a called party’s telephone carrier’s implementation of CNAM, the method comprising the following steps:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  See col. 2, lines 42-52
See also col. 3, lines 61-66 which describes a SS7 network interconnected to the directory assistance system. 

a) from an entry field displayed on a user terminal by a web hypertext marked-up language (HTML) or mobile phone application,  receiving the calling party's telephone number (caller identification or CID), the CID being captured from the network page;

Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (See col.1, lines 29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (See col. 4, lines 20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (See col. 7, lines 40-47)

b) connecting the user terminal to an SS7 interfacing node on the Public-Switched Telephone Network (PSTN);
Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (See 4, lines 51-59).

The Examiner notes that the user terminal via the directory assistance center is connected to the SS7 interfacing node. 

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (See col. 4, lines 60-67) 

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information  (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (See 4, lines 1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (See col. 8, lines 36-37) thus an interfacing node permitting real time access to the SS7 network.


c) over the PSTN connection, providing to the SS7 interfacing node a query of a CNAM database for a CNAM associated with the CID, wherein the SS7 the interfacing node (i) performs a Global Title Translation (GTT) operation with one or more line information databases to identify one or more CNAM databases; and (ii) forwards the query over the SS7 network to the identified CNAM databases, and receiving therefrom a result of the query; and 

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (See col. 4, lines 3-59)

The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (See col. 5, lines 1-22)

d) displaying the result on the user terminal through the HTML web or mobile phone application. 

If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (See col. 5, lines  38-49).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg as applied to claims 7, 17, and 29 respectively in view of KESSLER, “In Apps For Mobile Advertising, Brands Pay You To Listen” fastcompany.com, Sarah Kessler,  08.15.13 (Hereinafter Kessler).

Regarding claim 16: The system of Claim 7, wherein the user interface also displays sponsored advertising messages.

Regarding claim 26: The method of Claim 17, further comprising displaying in the user interface sponsored advertising messages.


Regarding claim 31: The system of claim 1, wherein the called party is provided free-of-charge CNAM querying through advertising.


Denenberg does not teach the free-of-charge CNAM querying is through an advertising display within the user interface. Denenberg disclosed that ‘since most directory assistance services are pay-per-use, the caller is billed for each time they use the service, regardless of the result. The possibility of being charged for a null result can discourage the use of the service.” (See col. 2, lines 7-15) “Thus, there is a need for a more robust directory assistance system and method for overcoming the deficiencies of existing systems.” (See col. 2, lines 36-38)

Kessler teaches it is well known to provide advertising on mobile phone and web applications in exchange for earning funds (cost savings); See for example (page 2/10) An Android app that launched last month called Locket, for instance, displays brand advertisements on its users’ lock screens. Every time they swipe to unlock their phones (up to three times per hour), they earn one cent, which they can later empty into their PayPal accounts, use to purchase gift cards, or give to a charity. And (page 3/10) Aquto, which began rolling out in Europe this June, increases users’ mobile data plans if they interact with marketers by watching videos, signing up for offers, or completing other activities. Qustodian, an app launched in Spain a few years ago, serves advertisements based on users’ stated preferences and pays them for each one they read.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include advertisements in the search functionality interface as taught being well known by Kessler for providing funds and to do so in a reverse lookup application utilizing a CNAM database as taught by Denenberg in order to provide revenue for using the resources of the service and address the deficiencies with costs noted by Denenberg associated with then existing technologies (See col. 2, lines 7-15; Col. 2, lines 36-38 Denenberg).

Conclusion

Reissue Reminders

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

In the event the determination of applicant the status of the application as subject to 
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         /MICHAEL FUELLING/ Supervisory Patent Examiner, Art Unit 3992